Citation Nr: 1316329	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  04-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as being secondary to the appellant's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty with the United States Army from July 1967 to August 1972.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which originally declined to reopen a previously denied claim of service connection for a low back disability, denied increased evaluations for service connected right ankle and left knee disabilities, and denied entitlement to financial assistance in the purchase of an automobile with adaptive equipment or adaptive equipment only.

Subsequent to the appellant's perfection of his appeal, he proffered testimony in July 2007 at a hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.  At that time, the appellant submitted additional evidence, along with a waiver of initial RO consideration.

In a September 2007 decision, the Board reopened the previously denied claim of service connection for a low back disability, and remanded the underlying claim along with the remaining issues, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The case was returned to the Board in October 2009.  At that time, an increased evaluation for the right ankle was denied, and additional separate compensable evaluations were assigned for left knee impairments.  As those decisions are now final, there remains no question for the Board's consideration with regard to evaluation of the left knee or right ankle.  The Board then again remanded the low back and automobile allowance claims for development.  Those issues were subsequently returned to the Board for further appellate consideration. 

Upon review, the Board issued a Decision/Remand in February 2012.  In that action, the Board granted entitlement to a certificate of eligibility for financial assistance in the purchase of special adaptive equipment only.  The remaining two issues were remanded for the purpose of obtaining additional clarification and medical information.  The record reveals that when the RO reviewed the Board's Decision/Remand, it not only effectuated the Board's grant for financial assistance in the purchase of special adaptive equipment, it also granted entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile with special adaptive equipment.  The RO accomplished this action through the publication of a rating action issued in May 2012.  The remaining issue involving service connection has since been returned to the Board for review.  

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As previously reported, in the October 2009 Board decision, the Board remanded the issue of service connection for a low back disability for a VA examination and medical opinion addressing the appellant's then newly raised contention that his current low back problems were related to the antalgic gait caused by his left knee.  The possibility of secondary service connection had not been previously considered by doctors.

A VA examination was conducted in November 2010.  The examiner opined that the currently diagnosed degenerative disc disease with radiculopathy and right foot drop was "not caused by or related to service."  Clarification of this opinion was sought to ensure that the doctor had considered secondary service connection; the rationale he provided appeared to address only the possibility of a direct link to an in-service back injury.  In March 2011, the examiner again reviewed the claims file and his prior report.  He accurately noted appellant's medical history.  He opined that the current low back disability was "not caused by or related to service or [service connected] left knee disability."  He reasoned that the appellant had sustained two post-service low back injuries, and general medical knowledge showed no correlation between lumbar disc disease and a left knee disability.  The low back condition was degenerative in nature, and age, genetics, and weight were the "predominant predictors" of disc disease.

The Board found in its Decision/Remand of February 2012 that the above-noted medical opinion was inadequate for adjudication purposes.  The Board concluded that the examiner failed to address the possibility that the left knee disability (and the resultant antalgic gait) had aggravated the low back disorder beyond the natural progression.  The Board further pointed out that the examiner did not address the possibility of aggravation.  As such, the issue was returned to the AMC so that additional testing and a more complete etiological opinion could be obtained and included in the claims folder for review. 

The record shows that the appellant underwent an examination by a physician's assistant in October 2012.  The results of that examination have been included in the claims folder for review.  While the examiner proffered an opinion concerning the etiology the appellant's lower back disability and she did state that the lower back disability was not secondary to or aggravated by the service-connected knee disability, the examiner provided no rationale as to her conclusions.  Although the statement was made by a health-care professional, the notation is nevertheless a mere conclusion without medical analysis, it does not cite to the appellant's medical history or records, and it is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether service connection should be granted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion). 

As such, the Board finds that there has not been substantial compliance with its remand instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the tasking that was requested by the Board was not accomplished, and as such, the claim will once again be returned to the AMC so that the tasking may be performed and the results thereof included in the claims folder for review.  To not return the claim to the AMC for compliance with the Board's previous tasking would be contrary to the Court's dicta in Stegall and would wrongfully harm the appellant in the prosecution of his claim before the Board. 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following development:

1.  The AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012) are fully complied with and satisfied as to the issue remaining on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.

2.  The AMC shall contact the appellant and ask that he identify all sources of medical treatment received by the appellant from the January 2012 to the present for any back and left knee disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the AMC shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2012). 

3.  Only after all of the service member's medical records have been obtained (if possible) and included in the claims file, the AMC shall arrange for the appellant to be examined by a VA orthopedic surgeon in order to determine whether the appellant now suffers from a disability of the lumbar segment of the spine and the etiology of said condition.  The claims file and a copy of this Remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should express an opinion as to whether any found back disorder is at least as likely as not (a probability of 50 percent or greater) related to or secondary to the appellant's period of active service, any incidents therein, or to another disability.  The examiner must also provide comments to the following inquiries:

a.  Has the appellant's service-connected left knee disability in general resulted in the development of a lower back disability?  
b.  Has the appellant's service-connected left knee disability which has produced an antalgic gate resulted in the development of a lower back disability?
c.  Has the appellant's service-connected left knee disability in general aggravated or caused the low back problems to worsen beyond their natural progression?
d.  Has the appellant's service-connected left knee disability which has produced an antalgic gate aggravated or caused the low back problems to worsen beyond their natural progression?

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  The examiner is hereby put on notice that a simple "yes" or "no" response, or words to that effect, will be found to be unacceptable and incomplete answers to the questions asked.  Instead, the examiner must provide complete rationales for all responses.  If the examiner uses in his or her explanation the term "the medical literature", the examiner must specify which medical literature is used to bolster his or her conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant began experiencing symptoms and manifestations of a ratable psychiatric disorder that are related to a current disorder, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions along with any additional information contained in the claims file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, or it is not secondary to a service-connected disability, or it has not been aggravated by a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims file for review. 

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Hereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


